 1   XAVIER BECERRA
     Attorney General of California
 2   VINCENT DICARLO
     Supervising Deputy Attorney General
 3   BERNICE L. LOUIE YEW, State Bar No. 114601
     Deputy Attorney General
 4   E-mail: Bernice.Yew@doj.ca.gov
     EMMANUEL R. SALAZAR, State Bar No. 240794
 5   Deputy Attorney General
     E-mail: Emmanuel.Salazar@doj.ca.gov
 6    2329 Gateway Oaks Drive, Suite 200
      Sacramento, CA 95833-4252
 7    Telephone: (916) 621-1835
      Fax: (916) 274-2929
 8
     Attorneys for State of California
 9
     (Additional counsel listed on signature page)
10
                             IN THE UNITED STATES DISTRICT COURT
11
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
12

13

14   UNITED STATES OF AMERICA, et al., ex            2:12-CV-1699 KJM EFB
     rel. LOYD F. SCHMUCKLEY, JR.,
15                                                   PARTIES’ JOINT MOTION TO
                                 Plaintiffs,         EXTEND TIME FOR PARTIES TO
16                                                   MEET AND CONFER RE:
                    v.                               DEFENDANT’S 11TH AFFIRMATIVE
17                                                   DEFENSE (IMPROPER DEFENDANT);
                                                     ORDER
18   RITE AID CORPORATION,
                                                     Related to ECF No. 187, 188
19                               Defendant.
20
     STATE OF CALIFORNIA ex rel. LOYD F.
21   SCHMUCKLEY, JR.,
22                               Plaintiff,
23                  v.
24   RITE AID CORPORATION,
25                               Defendant.
26

27

28

                   PARTIES’ JOINT MOTION TO EXTEND TIME FOR PARTIES TO MEET AND CONFER RE:
                                DEFENDANT'S 11TH AFFIRMATIVE DEFENSE (IMPROPER DEFENDANT)
 1       PARTIES’ JOINT MOTION TO EXTEND TIME FOR PARTIES TO MEET AND
                    CONFER RE: DEFENDANT’S 11TH AFFIRMATIVE
 2                       DEFENSE (IMPROPER DEFENDANT)
 3          TO THE HONORABLE COURT:

 4          Plaintiff-Intervenor State of California (“California”), Qui Tam Plaintiff Loyd F.

 5   Schmuckley, Jr. (“Relator,” together with California, “Plaintiffs”), and Defendant Rite Aid

 6   Corporation (“Defendant” or “Rite Aid,” together with Plaintiffs, the “Parties”), by and through

 7   their respective counsel of record, for good cause shown, hereby request this Court to extend

 8   time for Parties to further meet and confer regarding Rite Aid’s Eleventh Affirmative Defense

 9   (Improper Defendant) set forth in Rite Aid’s First Amended Answer to Relator’s First Amended

10   Complaint [ECF NO. 146]1.

11          On January 25, 2019, the Court ordered the Parties to submit a joint statement concerning

12   Rite Aid’s Eleventh Affirmative Defense (Improper Defendant). ECF No. 187.

13          On February 8, 2019, the Parties filed a joint statement setting forth their agreement that

14   more time is warranted to continue to address, and hopefully resolve, the issues and present them

15   to the Court at a more appropriate time. ECF No. 188 (“Joint Statement”). In the Joint

16   Statement, the Parties proposed to the Court that the Plaintiffs should have until July 15, 2019 to

17   either stipulate with Rite Aid for an agreed-upon amendment to correct the naming of Rite Aid in

18   this matter, or to otherwise seek leave of the Court to amend their pleadings to do so. Id. at 1.

19   Plaintiffs further agreed that they would not file a motion to add a new defendant during this

20   time until July 15, 2019, or earlier upon exhaustion of good-faith discussions. The Parties noted

21   that the proposed timeline factored in the scheduling relating to Rite Aid’s motion challenging

22   Plaintiffs’ sampling methodology and design, hearing of which the Court originally set for June

23   28, 2019. Id. at 1, n.2.

24          On June 28, 2019, due to the continuance of the hearing on Defendant’s motion regarding

25   the sampling methodology and to allow the Parties adequate time to meet and confer, the Parties

26   jointly moved for an order allowing Plaintiffs until August 26, 2019 to either stipulate with

27
            1
             The same affirmative defense is set forth by Defendant as the Thirteenth Affirmative
28   Defense in its First Amended Answer to the State’s Complaint-in-Intervention [ECF No. 147].
                                               1
       ORDER ON PARTIES’ JOINT MOTION TO EXTEND TIME FOR PARTIES TO MEET AND CONFER RE:
                    DEFENDANT'S 11TH AFFIRMATIVE DEFENSE (IMPROPER DEFENDANT); ORDER
 1   Defendant for an agreed-upon amendment to correct the naming of Defendant in this matter, or
 2   to otherwise seek leave of the Court to amend their pleadings. ECF No. 224. The Court, finding
 3   good cause, granted the motion. ECF No. 227.
 4          Subsequently, the Parties is continuing to meet and confer regarding the issues involved
 5   with Rite Aid’s Eleventh Affirmative Defense (Improper Defendant), including California’s
 6   issuance of related document requests and 30(b)(6) deposition notice. The Parties in good faith
 7   believe that more time is warranted to allow them to further meet and confer. Issues that the
 8   parties will need to continue to discuss, and request more time to resolve, in connection with a
 9   potential stipulation include:
10                 whether the Parties will agree that pleadings in the case will be amended pursuant
11                  to Federal Rule of Civil Procedure (“Rule”) 15(c) to substitute Thrifty Payless,
12                  Inc. d/b/a Rite Aid, a California Corporation, as the defendant in this action in the
13                  place of Rite Aid Corporation, a Delaware Corporation;
14                 whether all of Rite Aid’s prior discovery responses, representations, and
15                  stipulations would bind any newly named defendant as if it had originally
16                  appeared as the defendant in this action from the outset;
17                 whether the amendment shall relate back to the original pleadings for all
18                  purposes, including applicable statutes of limitation; and
19                 how discovery requests to Rite Aid and/or any newly named defendant would be
20                  addressed.
21          Based on the above, the Parties therefore jointly submit that good cause exists to extend
22   deadlines for the Parties to complete the above meet-and-confer process, as follows:
23           Event                                             Deadline
24           Rite Aid Corporation’s declaration under oath     Served by August 30, 2019
             regarding relationship with/among
25           subsidiaries and Written
             Responses/Objections to California’s
26           Requests for Production (“RFP”) Set No. 7
27

28
                                               2
       ORDER ON PARTIES’ JOINT MOTION TO EXTEND TIME FOR PARTIES TO MEET AND CONFER RE:
                    DEFENDANT'S 11TH AFFIRMATIVE DEFENSE (IMPROPER DEFENDANT); ORDER
 1          Rite Aid Corporation’s production of               Completed by September 27,
            documents responsive to RFP Set No. 7 (to          2019
 2
            the extent not withdrawn after Plaintiffs’
 3          review of Rite Aid Corporation declaration)
            Parties’ stipulation, if agreed upon, to amend     Filed by October 18, 2019
 4          the named defendants with relation back
            (including removal of Rite Aid Corporation
 5          from pleadings)
 6          Plaintiffs’ motion to amend the pleadings (if      Filed by November 1, 2019
            necessary following Parties’ inability to
 7          stipulate)
            Defendant’s opposition to motion to amend          Filed by December 6, 2019
 8          Plaintiffs’ reply re motion to amend               Filed by December 20, 2019
 9          Hearing on Plaintiffs’ motion to amend the         January 10, 2020, 10:00
            pleadings                                          a.m., Courtroom 3
10
            The Parties maintain their respective positions and reservations of rights as set forth in
11
     the Joint Statement while these discussions continue. ECF No. 188 at 3-4. The Parties also
12
     maintain that no Party may claim prejudice based on the extended discussions in connection with
13
     a motion to amend the pleadings under Rule 15(c).
14
                                            Respectfully submitted,
15
                                            XAVIER BECERRA
16    Dated: 8/20/2019                      Attorney General of the State of California
17                                          By /s/ Emmanuel R. Salazar
18                                             Emmanuel R. Salazar
                                               Deputy Attorney General
19                                             Attorneys for Plaintiff-Intervenor STATE OF
                                               CALIFORNIA
20

21                                         WATERS & KRAUS, LLP
      Dated: 8/20/2019
22
                                           By /s/ Wm. Paul Lawrence, II (authorized on 8/20/19)
23                                            Wm. Paul Lawrence, II (Pro hac vice)
                                              Washington D.C. Metro Office
24                                            37163 Mountville Road
                                              Middleburg, VA 20117
25
                                              Telephone: (540) 687-6999
26                                            Fax: (540) 687-5457
                                              E-mail: plawrence@waterskraus.com
27                                            Attorneys for Qui Tam Plaintiff
                                              LOYD F. SCHMUCKLEY, JR.
28
                                               3
       ORDER ON PARTIES’ JOINT MOTION TO EXTEND TIME FOR PARTIES TO MEET AND CONFER RE:
                    DEFENDANT'S 11TH AFFIRMATIVE DEFENSE (IMPROPER DEFENDANT); ORDER
 1                                   MORGAN, LEWIS & BOCKIUS LLP
     Dated: 8/20/2019
 2                                   By /s/ Michael Q. Eagan, Jr. (authorized on 8/20/19)
                                        Benjamin P. Smith
 3
                                        Michael Q. Eagan, Jr.
 4                                      One Market, Spear Street Tower
                                        San Francisco, CA 94105-1596
 5                                      Telephone: +1.415.442.1000
                                        Fax: +1.415.442.1001
 6                                      E-mail: michael.eagan@morganlewis.com
                                        Attorneys for Defendant
 7
                                        RITE AID CORPORATION
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              4
      ORDER ON PARTIES’ JOINT MOTION TO EXTEND TIME FOR PARTIES TO MEET AND CONFER RE:
                   DEFENDANT'S 11TH AFFIRMATIVE DEFENSE (IMPROPER DEFENDANT); ORDER
 1                                              ORDER
 2          The Court, having considered the Parties’ Joint Motion to Extend Time for Parties to
 3   Meet and Confer re: Defendant’s 11th Affirmative Defense (Improper Defendant), finds good
 4   cause and ORDERS that the schedule for the Parties as follows:
 5          Event                                            Deadline
 6          Rite Aid Corporation’s declaration under oath    Served by August 30, 2019
            regarding relationship with/among
 7          subsidiaries and Written
            Responses/Objections to RFP Set No. 7
 8          Rite Aid Corporation’s production of             Completed by September 27,
            documents responsive to RFP Set No. 7 (to        2019
 9
            the extent not withdrawn after seeing
10          declaration)
            Parties’ stipulation, if agreed upon, to amend   Filed by October 18, 2019
11          the named defendants with relation back
            (including removal of Rite Aid Corporation
12          from pleadings)
13          Plaintiffs’ motion to amend the pleadings (if    Filed by November 1, 2019
            necessary)
14          Defendant’s opposition to motion to amend        Filed by December 6, 2019
            Plaintiffs’ reply re motion to amend             Filed by December 20, 2019
15          Hearing on Plaintiffs’ motion to amend the       January 17, 2020, 10:00
            pleadings                                        a.m., Courtroom 3
16

17          IT IS SO ORDERED.
18   DATED: August 26, 2019.
19

20                                                 UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
                                               5
       ORDER ON PARTIES’ JOINT MOTION TO EXTEND TIME FOR PARTIES TO MEET AND CONFER RE:
                    DEFENDANT'S 11TH AFFIRMATIVE DEFENSE (IMPROPER DEFENDANT); ORDER
